DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to an apparatus and process for sampling an exhalation, classified in A61B 5/097 (device for facilitating collection of breath).
II. Claims 23-28, drawn to an apparatus for inhaling medication, classified in A61M 15/0001 (details of inhalator). 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the disclosure shows Invention I in Figures 3A and 3B as a separate device from Invention II in Figures 3E and 3F. While the designs of the flow tube are similar, the structure of each device has been modified such that Invention I is configured to extract a fraction of an exhalation from a person into a mixing chamber for analysis, while Invention II is configured to mix a fraction of ambient air with medicine in a medicine chamber during an inhalation and deliver the medicine to a person. Thus, the two inventions are not capable of use together and have materially different modes of operation, functions, and effects. The inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention would require a separate searches related to their unique limitations. For example, Invention I would require a text search regarding its limitations related to exhalation sampling and a valveless mixing chamber in areas such as A61B5/097 (breath collection), A61B 5/087 (measuring breath flow), and A61B5/082 (breath analysis). Invention II would require a separate text search regarding the operation and structure of the inhaler and a classification search in at least A61M 15/00 (inhalators).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Christopher Max Colice on February 25, 2021 a provisional election was made without traverse to prosecute Invention I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
As a reminder, in accordance with MPEP § 714(II)(C)(A), for any amendment being filed in response to a restriction requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).

Drawings
The drawings are objected to because of the following: 
Figures 1A, 1B, 2, and 18C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The figures do not include the following reference signs mentioned in the description: 304, 306, and 308 (Paragraph 95, lines 6 and 11). See 37 CFR 1.84(p)(5).
The figures contain reference characters not mentioned in the description: 422, 432, and 456 (Figs. 4K and 4L); 514, 515 (Fig. 5C.); 2313, 2324, and 2316 (Figs. 23A and 23B). See 37 CFR 1.84(p)(5).
Figures 3A and 3B contain reference character 450 for a proportional sampling port without a lead line indicating the detail the reference number is referring to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objections to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph 1, the quotation mark at the end of paragraph is unnecessary.
Paragraph 2, the application number of the concurrently filed U.S. application is left blank. It seems that reference is being made to application no. 16/413,003.
Paragraphs 42-47, “the bent flow tube of Fig. 1A” should read “the bent flow tube of Fig. 4A.” Fig. 1A does not depict the bent flow tube.
Paragraph 56, line 2, the “pressure-creating obstruction 503” should be “pressure-creating obstruction 442” as shown in Fig. 5D.
Paragraph 69, the meaning of “in for flow through an orifice” is unclear.
Paragraph 94, lines 4-5, reference is made to green and red bars in Fig. 10A, but it is unclear which bars the description is referring to when the drawings are printed in black and white. See 37 CFR 1.84(a)(2) regarding acceptance of color drawings or photographs in utility patent applications.
Paragraph 94, line 11, “where without the need of…” should read “without the need of…”
Paragraph 98, lines 7-8, oxygen sensor 322 should be 323 as labeled in Fig. 3C.
Paragraph 107, lines 1-7, “flow tube 100” should be “flow tube 400” and “bend 140” should be “bend 440” as shown in Figs. 4A-4J.
Paragraph 108, lines 2-4, “flow tube 110” should be “flow tube 400” and “valve ports 120” should be “valve ports 420” as shown in Figs. 4A-4I.
Paragraph 113, line 6, mixing chamber ports 150 should be 450. Additionally, while it is understood that proportional sampling port(s) 450 (as labeled in Fig. 4A, 4I, and paragraph 108) and mixing chamber port(s) 450 are referring to the same detail, one term should be used throughout the application for consistency and clarity.
Paragraph 117, line 1, “a bent flow complete…” should read “a bent flow tube complete…”
Paragraph 125 states that Fig. 5D illustrates a closed-loop sampling system 500, but Fig. 5D actually illustrates an open-loop system and is labeled as such.
Paragraph 127 states that Fig. 5E illustrates an open-loop sampling system 570, but Fig. 5E actually illustrates a closed-loop system and is labeled as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2017/0055875, cited by Applicant and hereinafter Candell, in view of European Patent Publication No. 0552916, hereinafter Neville, and European Patent Publication No. EP 3028627, hereinafter Olivier. 
Regarding claim 1, Candell teaches (Fig. 27, modified Fig. 27, paragraph 219) a sampling system (“passive side-stream sampling system”) for sampling an exhalation of a person, the sampling system comprising: 
a flow tube (flow tube 2700) to receive the exhalation of the person, the flow tube defining a lumen having an inlet (mouthpiece 2702) and an outlet (Fig. 27 does not clearly indicate where the mainstream exhalation exits from. It appears that the mainstream of exhaled breath exits the flow tube from the unused side-stream pick off 2708, see modified Fig. 27 below), the lumen defining an impedance (flow restriction or “venture” 2704) between the inlet and the outlet, a first port between the inlet and the impedance (side-stream pick off 2708 at the wall of the flow tube, which Candell indicates is a possible port for the side-stream flow, see modified Fig. 27 below), the impedance causing a fraction of the exhalation to pass through the first port in proportion to an instantaneous flow rate of the exhalation (“venture 2704 is configured to create a back pressure which forces a small fraction of the exhaled air into at least one side-stream pick off 2708 into a tube 2710,” paragraph 219, lines 7-10; “the rate of flow of the breath sample into mixing chamber 2712 may be set proportional to the flow rate of the exhaled air,” paragraph 219, lines 23-25); and 
a mixing chamber (mixing chamber 2712) to measure at least one of a volumetric flow rate, an oxygen content, a carbon dioxide content, a nitrogen content, a volatile organic compound, or a water vapor content of the fraction amount of the exhalation (“a mixing chamber 2712 where the O2 and CO2 gas concentrations are measured,” paragraph 219, lines 10-12).

    PNG
    media_image1.png
    475
    841
    media_image1.png
    Greyscale

Modified Fig. 27. Exhalations enter at mouthpiece 2702 (inlet) and there is fluid communication between the mixing chamber and the side-stream pick off port 2708 at the right. Candell indicates that the side-stream pick off can come from either the bottom of the flow tube or side of the flow tube, and it is presumed that the unused side-stream pick off is where the remaining exhalation flows out. The side-stream pick off 2708 at the distal end of the flow tube is unconnected (as indicated by the “X”) and acts as an outlet to allow the mainstream of exhaled air to flow out and ambient air to flow in.

Candell teaches all the limitations of claim 1, except that the mixing chamber is valveless and in fluid communication with a second port located at or between the impedance and the outlet. Candell instead teaches a mixing chamber that includes a valve such that air exits the valve and does not return to the flow tube to form a closed-loop system. Neville teaches an analogous side-stream sampling device for spirometry (Abstract) with a flow tube (mainstream conduit 13) defining a lumen having an impedance (restrictor portion 14) and a sampling chamber (sidestream conduit 26) in fluid communication with a first port (positive port 18) upstream of the impedance and a second port (negative port 20) at the impedance (Fig. 2). Neville also teaches obstruction in the airway is reduced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mixing chamber taught by Candell to be more like the structure of Neville such that the input and output of the mixing chamber replace pressure tubes 2706. In this arrangement, the first port in fluid communication with the mixing chamber is upstream of the flow restriction 2704 and the second port in fluid communication with the exhaust valve of the mixing chamber is downstream the flow restriction 2704 before the distal outlet. The second port could also be situated at the flow restriction 2704, as demonstrated by Neville (Fig. 2). One would be motivated to use this arrangement to reduce obstruction in the airway and reduce fluctuations in respiration readings due to condensation, as taught by Neville. Furthermore, by connecting the valveless mixing chamber to the flow tube via the pressure ports (it appears that the pressure ports already lead to the valveless mixing chamber), the pressure tubes 2706 (Fig. 27) can be removed in order to improve mobility and simplicity of the system, which Candell teaches are desired improvements within the system (Candell suggests other improvements in order to achieve “greater system efficiency, mobility, and/or simplicity” but removing the pressure tubes 2706 would also accomplish this, paragraphs 222-225). 
The combined system taught by Candell and Neville teaches a closed-loop sampling system for sampling an exhalation, but neither Candell nor Neville teach an alternative to using an exhaust valve within the system. Olivier teaches an analogous device (Fig. 2B, paragraphs 46-47) that passively samples a fraction of exhaled air into a sampling chamber 26 where the sample can be analyzed for carbon dioxide production and oxygen consumption (“exhaled air samples are passively diverted from the air flow path 11, into the sampling chamber 26, through a sampling portal 181” paragraph 46, lines 5-7). Olivier teaches that passive sampling can be accomplished “by means of (i) a non-return valve (not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Candell in view of Neville by replacing the mechanical exhaust valve of the mixing chamber with a valve that makes use of fluid dynamics instead, as taught by Neville. Both mechanical valves and valves with no moving parts were known in the art at the time, and Neville teaches that either one can be used to manipulate airflow at an outlet of a mixing/sampling chamber within a passive respiratory sampling device. One of ordinary skill in the art could have substituted a mechanical valve for a Tesla, Gamboa, or Bardell valve, and the results of the substitution would have been predictable. From Applicant’s specification, it is understood that “valveless” is to mean that the mixing chamber lacks a mechanical valve or a valve with moving parts (from Applicant’s specification: “the null pressure difference formed on inhale prevents ambient air from entering the mixing chamber with no need for a mechanical valve or moving parts”, paragraph 88; “an effective flow diode, without the need of mechanical valves or pumps,” paragraph 94; “passively, without moving parts,” paragraph 95) thus the use of a Tesla valve which has an open conduit and no moving parts is within the scope of a valveless mixing chamber.
Regarding claim 2, Candell and Neville fail to explicitly teach that the lumen is shaped to prevent gas from flowing into the valveless mixing chamber during inhalation of the person. Olivier teaches that the shape of the flow tube itself can be modified such that only exhaled air can enter a sampling chamber (“passive sampling is achieved by means of… (ii) utilizing a valve that makes use of fluid dynamics rather than mechanical means…and/or designing the air flow conduit in such a way that it generates fluid dynamics that create a diodicity favoring net inflow of expired air in the sampling chamber 26,” pg. 14, lines 54-58).

Regarding claim 3, the combined invention of Candell, Neville, and Olivier teaches the lumen is shaped to produce a null pressure difference between the first port and the second port during an inhalation of the person. Given that the diodicity taught by Olivier (see rejection for claim 2) doesn’t allow air into the sample chamber during inhalation, there must be a null pressure difference or little pressure difference between the first port and second port such that flow mainly travels between the outlet and inlet during an inhalation.
Regarding claim 4, Candell teaches the impedance (flow restriction 2704) comprises at least one of a constriction (it is presumed that “venture 2704” recited in paragraph 219 of Candell is to mean “venturi”) or an obstruction (Fig. 27 depicts flow restriction 2704 as a capillary tube).
Regarding claim 5, the combined invention of Candell, Neville, and Olivier teaches the second port (negative port 20) is located at a vena contracta of the lumen (Neville Fig. 2; “the negative port 20 is positioned at the most restricted or narrowest portion of the mainstream restrictor 14,” col. 6, lines 45-47).
Regarding claim 6, Candell teaches volume concentrations of gases in the fraction of the exhalation are the same volume concentrations of gases in the exhalation (“implementing proportional analog sampling of each breath,” paragraph 219; sampling of each breath means that the fraction of the exhalation is drawn from the total exhalation, so the composition of the fraction should be the same as the whole). 
Regarding claim 7, Candell teaches the valveless mixing chamber is configured to volume average fractions of a plurality of exhalations (“the chamber 2712 acts as a breath gas integrator in which the O2 and CO2 gas concentrations are averaged via mixing over several breaths,” paragraph 219, lines 29-31).  
Regarding claim 8, Candell teaches the valveless mixing chamber is configured to mix an incoming volume with a plurality of exhalations (“proportional analog sampling of each breath…several breaths may be required to displace all of the air in the mixing chamber 2712, so the chamber acts as a breath gas integrator,” paragraph 219, lines 26-30).   
Regarding claim 9, Candell teaches the valveless mixing chamber is configured to average the volatile organic compound over a plurality of exhalations. Since the chamber holds multiple fractions of exhalations, any volatile organic compounds within the exhalations would inherently also be averaged over the plurality of exhalations. 
Regarding claim 10, the combined invention of Candell, Neville, and Olivier teaches a volumetric flow through the lumen is measured by the flow into the valveless mixing chamber (Neville: “the sidestream flow through the sidestream flow path is measured to provide an indication of flow in the mainstream flow conduit,” col. 2, lines 24-26; in the combined invention the side-stream flow would be the flow into the valveless mixing chamber).
Regarding claim 11, Candell teaches the valveless mixing chamber is configured to perform volumetric averaging over a plurality of exhalations and sense the oxygen content, the carbon dioxide content, the nitrogen content, the volatile organic compound, and/or the water vapor content of the proportional amount of the exhalation (“the chamber 2712 acts as a breath gas integrator in which the O2 and CO2 gas concentrations are averaged via mixing over several breaths,” paragraph 219, lines 29-31).  
Regarding claim 12, Candell teaches (Fig. 27, modified Fig. 27, and paragraph 219) a method of sampling an exhalation of a person, the method comprising: 
receiving the exhalation of the person in a flow tube (flow tube 2700) defining a lumen having an inlet (mouthpiece 2702) and an outlet (Fig. 27 does not clearly indicate where mainstream air exits from, the only visible outlet port appears to be the unused side-stream pick-off port 2708, see modified Fig. 27 above), the lumen defining an impedance (venture 2704) between the inlet and the outlet, a first port between the inlet and the impedance (side-stream pick off 2708 at the wall of the flow tube, which Candell indicates is a possible port for the side-stream flow, see modified Fig. 27 above), the impedance causing a fraction of the exhalation to pass through the first port to a mixing chamber in proportion to an instantaneous flow rate of the exhalation (“venture 2704 is configured to create a back pressure which forces a small fraction of the exhaled air into at least one side-stream pick off 2708 into a tube 2710,” paragraph 219, lines 7-10; “the rate of flow of the breath sample into mixing chamber 2712 may be set proportional to the flow rate of the exhaled air,” paragraph 219, lines 23-25); 
mixing the fraction of the exhalation with fractions of other exhalations of the person in the mixing chamber to yield mixed fractions (“implementing proportional analog sampling of each breath…the chamber 2712 acts as a breath gas integrator in which the O2 and CO2 gas concentrations are averaged via mixing over several breaths,” paragraph 219, lines 26-31); 
measuring at least one of a volumetric flow rate, an oxygen content, a carbon dioxide content, a nitrogen content, a volatile organic compound, or a water vapor content of the (“a mixing chamber 2712 where the O2 and CO2 gas concentrations are measured,” paragraph 219, lines 10-12).
Candell teaches all limitations of claim 12 except that the mixing chamber is valveless and in fluid communication with a second port located at or between the impedance and the outlet such that mixed fractions can be conveyed through the second port and discharged from the outlet. Candell instead teaches a mixing chamber that includes a valve such that air exits the valve and does not return to the flow tube to form a closed-loop system. Neville teaches a side-stream sampling device for spirometry (Abstract) with a flow tube (mainstream conduit 13) defining a lumen having an impedance (restrictor portion 14) and a sampling chamber (sidestream conduit 26) in fluid communication with a first port (positive port 18) upstream of the impedance and a second port (negative port 20) at the impedance (Fig. 2). Neville also teaches that the arrangement of the venturi and sidestream flow sensor reduces obstruction in the airway and prevents condensation such that fluctuations in respiration readings are minimized (col. 15, lines 20-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mixing chamber taught by Candell to be more like the structure of Neville such that the input and output of the mixing chamber replace pressure tubes 2706. In this arrangement, the first port in fluid communication with the mixing chamber is upstream of the flow restriction 2704 and the second port in fluid communication with the exhaust valve of the mixing chamber is downstream the flow restriction 2704 or situated at the flow restriction 2704, as demonstrated by Neville (Fig. 2). One would be motivated to use this arrangement to reduce obstruction in the airway and reduce fluctuations in respiration readings due to condensation, as taught by Neville. Furthermore, by connecting the valveless mixing chamber to the flow tube via the pressure ports, the pressure tubes 2706 (Fig. 27) can be removed in order to improve mobility and simplicity of the system, which Candell teaches are desired improvements within the system (Candell suggests other improvements in order to achieve “greater system efficiency, mobility, and/or simplicity” but removing the pressure tubes 2706 would also accomplish this, paragraphs 222-225). 
The combined system taught by Candell and Neville teaches a closed-loop sampling system for sampling an exhalation, but neither Candell nor Neville teach an alternative to using an exhaust valve within the system. Olivier teaches an analogous device (Fig. 2B, paragraphs 46-47) that passively samples a fraction of exhaled air into a sampling chamber 26 where the sample can be analyzed for carbon dioxide production and oxygen consumption (“exhaled air samples are passively diverted from the air flow path 11, into the sampling chamber 26, through a sampling portal 181” paragraph 46, lines 5-7). Olivier teaches that passive sampling can be accomplished “by means of (i) a non-return valve (not shown) positioned in the sampling portal 181 and/or purge portal 271; (ii) utilizing a valve that makes use of fluid dynamics rather than mechanical means (e.g., Gamboa, Bardell and Tesla valves) at the sampling portal 181 and/or purge portal 271,” (paragraph 47, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Candell in view of Neville by replacing the mechanical exhaust valve of the mixing chamber with a valve that makes use of fluid dynamics instead, as taught by Neville. Both mechanical valves and valves with no moving parts were known in the art at the time, and Neville teaches that either one can be used to manipulate airflow at an outlet of a mixing/sampling chamber within a passive respiratory sampling device. One of ordinary skill in the art could have substituted a mechanical valve for a Tesla, Gamboa, or Bardell valve, and the results of the substitution would have been predictable. As state before (see rejection of claim 1), the use of a Tesla valve which has an open conduit and no moving parts is within the scope of a valveless mixing chamber in light of Applicant’s specification.
Regarding claim 13, the combined invention of Candell, Neville, and Olivier teaches the second port of the flow tube only allows flow out of the mixing chamber and into the outlet of the flow tube. (“passive sampling is achieved by means of… (ii) utilizing a valve that makes use of fluid dynamics rather than mechanical means…and/or designing the air flow conduit in such a way that it generates fluid dynamics that create a diodicity favoring net inflow of expired air in the sampling chamber 26,” pg. 14, lines 54-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the structure of the flow tube in the system taught by Candell and Neville and Olivier to create a diode effect, as further suggested by Olivier, such that there is a net inflow of expired air into mixing chamber. By doing so, the lumen would be shaped to prevent gas from flowing into the valveless mixing chamber during inhalation of the person. One looking to create a passive system for sampling an exhalation would have been motivated to make such a modification because of Olivier’s suggestion such an arrangement is possible and can be used in combination with or as a substitute for a passive fluid valve with no moving parts, and the result of such a combination would be predictable to one skilled in the art.
Regarding claim 14, the combined invention of Candell, Neville, and Olivier teaches producing, with the impedance, a null pressure difference between the first port and the second port during an inhalation of the person. Given that the diodicity taught by Olivier (see rejection stated for claim 13) doesn’t allow air into the sample chamber during inhalation, there must be a null pressure difference or little pressure difference between the first port and second port such that flow mainly travels between the outlet and inlet during an inhalation.
Regarding claim 15, Candell teaches mixing the fraction of the exhalation with fractions of other exhalations of the person comprises volume averaging the fraction of the exhalation with the fractions (“proportional analog sampling of each breath…several breaths may be required to displace all of the air in the mixing chamber 2712, so the chamber acts as a breath gas integrator,” paragraph 219, lines 26-30).  
Regarding claim 16, the combined invention of Candell, Neville, and Olivier teaches estimating a volumetric flow through the lumen based on a volumetric flow into the valveless mixing chamber (Fig. 10, “the sidestream flow through the sidestream flow path is measured to provide an indication of flow in the mainstream flow conduit,” Neville col. 2, lines 24-26). 
Regarding claim 17, Candell teaches (Fig. 27, modified Fig. 27, paragraph 218-219) a passive, proportional, closed-loop metabolic sampling system (“passive side-stream sampling system”) comprising: 
a flow tube (flow tube 2700) having: 
a proximal end to receive exhaled breaths from a person (mouthpiece 2702, see modified Fig. 27); 
a distal end to discharge the exhaled breaths (see modified Fig. 27); 
an inner lumen (flow tube 2700 would have an inner lumen) extending from the proximal end to the distal end to convey the series of exhaled breaths from the proximal end to the distal end, the inner lumen defining a vena contracta (venture 2704 is presumed to mean venturi) between the proximal end and the distal end; 
a first port (side-stream pick off 2708 on the side of the flow tube 2700, see modified Fig. 27) between the proximal end and the vena contracta; and 
a mixing chamber (mixing chamber 2712), in fluid communication with the first port (side-stream pick off 2708, see modified Fig. 27);
a first conduit (modified Fig. 27 does not show tubing between the side-stream pick off 2708 on the side of the flow tube, but Candell indicates that it can be used to connect to the mixing chamber), connecting the first port to the valveless mixing chamber, to convey the gas from the flow tube to the valveless mixing chamber; 
and at least one sensor disposed in the mixing chamber, to measure at least one of a volumetric flow rate an oxygen content, a carbon dioxide content, an oxygen partial pressure, or a carbon dioxide partial pressure of the fraction of the exhaled breath (“a mixing chamber 2712 where the O2 and CO2 gas concentrations are measured,” paragraph 219, lines 10-12).  
Candell teaches all limitations of claim 17 except that the mixing chamber is valveless and connected via a conduit to a second port located at or between the impedance and the outlet such that gas can be conveyed through the second port and discharged from the outlet. Candell instead teaches a mixing chamber that includes a valve such that air exits the valve and does not return to the flow tube to form a closed-loop system. Candell also fails to explicitly teach that the venture 2714 is a vena contracta. Neville teaches a side-stream sampling device for spirometry (Abstract) with a flow tube (mainstream conduit 13) defining a lumen having an impedance (restrictor portion 14) and a sampling chamber (sidestream conduit 26) in fluid communication with a first port (positive port 18) upstream of the impedance and a second port (negative port 20) at the impedance (Fig. 2). Neville also teaches obstruction in the airway is reduced through the use of a venturi and the sidestream flow sensor conduit and the venturi is constructed in a way to prevent condensation such that fluctuations in respiration readings are minimized (col. 15, lines 20-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mixing chamber taught by Candell to be like the structure of Neville such that the input and output of the mixing chamber replace pressure tubes 2706. In this arrangement, the first port in fluid communication with the mixing chamber is upstream of the flow restriction 2704 and the second port in fluid communication with the exhaust valve of the mixing chamber is at the flow ; “the negative port 20 is positioned at the most restricted or narrowest portion of the mainstream restrictor 14,” col. 6, lines 45-47). One would be motivated to use this arrangement to reduce obstruction in the airway and reduce fluctuations in respiration readings due to condensation, which Neville teaches are advantages of this particular arrangement. Furthermore, by connecting the valveless mixing chamber to the flow tube via the pressure ports, the pressure tubes 2706 (Fig. 27) can be removed in order to improve mobility and simplicity of the system, which Candell teaches are desired improvements within the system (Candell suggests other improvements in order to achieve “greater system efficiency, mobility, and/or simplicity” but removing the pressure tubes 2706 would also accomplish this, paragraphs 222-225). 
The combined system taught by Candell and Neville teaches a closed-loop sampling system for sampling an exhalation, but neither Candell nor Neville teach an alternative to using an exhaust valve within the system. Olivier teaches an analogous device (Fig. 2B, paragraphs 46-47) that passively samples a fraction of exhaled air into a sampling chamber 26 where the sample can be analyzed for carbon dioxide production and oxygen consumption (“exhaled air samples are passively diverted from the air flow path 11, into the sampling chamber 26, through a sampling portal 181” paragraph 46, lines 5-7). Olivier teaches that passive sampling can be accomplished “by means of (i) a non-return valve (not shown) positioned in the sampling portal 181 and/or purge portal 271; (ii) utilizing a valve that makes use of fluid dynamics rather than mechanical means (e.g., Gamboa, Bardell and Tesla valves) at the sampling portal 181 and/or purge portal 271,” (paragraph 47, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Candell in view of Neville by replacing the mechanical exhaust valve of the mixing chamber with a valve that makes use of fluid dynamics instead, as taught by Neville. Both mechanical valves and valves with no moving parts were known in the art at the time, and Neville teaches that either one can be used to manipulate airflow at an outlet of a 
Regarding claim 18, the combined invention of Candell, Neville, and Olivier teaches the vena contracta is configured to produce a finite pressure difference on exhalation by the person between the first port and the vena contracta that draws the fractions of the exhaled breaths into the valveless mixing chamber (“restrictor portion 14 is preferably formed in the mainstream conduit to divert a portion of the patient airflows through flow sensor subsystem 16,” Neville col. 6, lines 7-11). When an exhalation travels through the flow tube, a constriction in a flow tube will increase flow velocity to maintain the same volumetric flow rate throughout the length of a tube, and the pressure at the vena contracta will be lower than the pressure at the first port due to the Bernoulli effect, where fluid pressure is decreased in regions of higher flow velocity (Examiner directs Applicant’s attention to Nave, as listed under items U and V on the PTO-892 Notice of References Cited, which teaches details of this law). The exhalation will diverge at the higher pressure first port following two paths to reach the lower pressure area at the vena contracta.
Regarding claim 19, neither Candell nor Neville explicitly teach that the vena contracta is further configured to produce a null pressure difference on inhalation by the person between the first port and the second port that prevents air from flowing into the valveless mixing chamber. As stated before in the rejections of claims 2, 3, 13, and 14, Olivier further teaches that the shape of the flow tube itself can be modified such that only exhaled air can enter a sampling chamber (“passive sampling is achieved by means of… (ii) utilizing a valve that makes use of fluid dynamics rather than mechanical means…and/or designing the air flow conduit in such a way that it generates fluid dynamics that create a diodicity favoring net inflow of expired air in the sampling chamber 26,” pg. 14, lines 54-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the structure of the flow tube in the system taught by Candell and Neville and Olivier to create a diode effect, as suggested by Olivier, such that there is a net inflow of expired air into mixing chamber. By doing so, the lumen would be shaped to prevent gas from flowing into the valveless mixing chamber during inhalation of the person. One looking to create a passive system for sampling an exhalation would have been motivated to make such a modification because of Olivier’s suggestion such an arrangement is possible and can be used in combination with or as a substitute for a passive fluid valve with no moving parts, and the result of such a combination would be predictable to one skilled in the art.
Regarding claim 20, Candell teaches volume concentrations of gases in the fractions of the exhaled breaths are the same volume concentrations of gases in the exhaled breaths (“a small fraction (e.g., a few percent) of the exhaled air into at least one side-stream pick-off 2708,” paragraph 219, lines 8-10; since the fraction of the exhalation comes from the total exhaled air, the composition of the fraction should be the same as the total exhalation).
Regarding claim 21, the combined invention of Candell, Neville, and Olivier teaches wherein, during exhalation by the person, (i) a pressure at the first port is higher than a pressure at the second port and (ii) the pressure at the first port is higher than a pressure at the distal end. Pressure at the first port will inherently be higher than the pressure at the second port due to the Bernoulli Effect, as explained in the rejection for claim 18. The pressure at the first port will inherently be higher than the pressure at the distal end due to fluid friction and viscous loss along the length from the first port to the distal end, which can be demonstrated using Poiseuille’s Law (Examiner directs Applicant’s attention to 
Regarding claim 22, the combined invention of Candell, Neville, and Olivier teaches wherein, during inhalation by the person, (i) the pressure at the first port is higher than the pressure at the second port and (ii) the pressure at the first port is lower than the pressure at the distal end. As mentioned in the rejections of claims 18 and 21, pressure at the first port will inherently be higher than pressure at the second port due to the Bernoulli Effect. The constriction at the second port will increase flow velocity and decrease fluid pressure, and in the expanded area at the first port, flow velocity will decrease while pressure will increase. The pressure at the first port will inherently be lower than the pressure at the distal end due to viscous loss along the length from the distal end to the first port, which can be described by Poiseuille’s Law.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nave (hyperphsyics.phy-astr.gsu.edu) teaches general principles of fluid dynamics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571) 272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        



/ALICE LING ZOU/Examiner, Art Unit 3791